Citation Nr: 0923109	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder to include sinusitis.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefit sought 
on appeal.  
In December 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board finds that the issue of entitlement to service 
connection for right ear hearing loss is no longer on appeal 
as an April 2009 decision by the RO granted service 
connection for this condition.  

The Board notes that in the Board's December 2004 remand, the 
issue of left ear hearing loss was referred to the RO for 
action.  It does not appear that any action has been taken on 
this claim, and it is again referred to the RO for 
appropriate development.  In addition, in a January 2005 VA 
Form 21-4138 the Veteran raised the issue of tinnitus.  This 
too is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's sinus disability has been etiologically related 
to service.



CONCLUSION OF LAW

The criteria for service connection for a sinus disability 
have been met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection for a sinus disability; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  The 
Veteran's diagnosis of chronic sinusitis is replete 
throughout his VA treatment records, documented, for example, 
in treatment notes of January 2007 and June 2006.
	
Further, the evidence here supports that the Veteran's sinus 
disability was incurred in and are related to service.  In 
this case, there are no service treatment records to document 
any in-service injury or treatment as they were destroyed in 
the 1973 fire at the National Personnel Records Center.  
Given the absence of such records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service treatment records 
are presumed destroyed).  In this case, the Board find's the 
Veteran's own lay evidence to be probative on the issue of 
in-service incurrence.  The Veteran has stated he suffered 
with extensive sinus problems in service, to include a 
hospitalization in late 1955 at Fort Cobbe in the Panama 
Canal Zone.  The Board finds the Veteran is both credible and 
competent to report his symptoms of his sinus troubles from 
this time.  The Court of Appeals for Veterans Claims has 
recently held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
No. 07-7029, slip op. at 5 (Fed. Cir. July 3, 2007).  
Moreover, the Veteran's sinus troubles from this time are 
corroborated by a Santo Asilo de Damas Hospital record dated 
from August 1956, approximately six months from the Veteran's 
discharge, documenting acute sinusitis.

The Board is further persuaded by the positive nexus opinion 
of the Veteran's physician, Ivan G. Clavell, M.D.  In a 
December 1999 letter, Dr. Clavell opined, "[t]here is a 
definite possibility that these conditions [the Veteran's 
sinus problems and hearing loss] began and was made worse 
during military service."  Dr. Clavell stated that the 
Veteran's sinus disability dates "back to 1955," and he 
noted the Veteran has experienced chronic problems since.  
There is no evidence to the contrary of this.  In June 2006 a 
VA examination was conducted, but no negative nexus opinion 
was rendered.  Rather, the examiner reported a lack of a 
current diagnosis, despite the private medical evidence, VA 
treatment records from the 1990s, and x-rays of the Veteran's 
sinuses from 1998 all documenting the Veteran's sinus 
problems.  The Board finds the June 2006 report is not 
probative.  VA examinations were also conducted in 1998 but 
no nexus opinion regarding the Veteran's sinus disability was 
rendered.

As such, the evidence supports that the Veteran's current 
sinus disability was incurred in service and is related to 
service.  Accordingly, the claim is granted. 



ORDER

Service connection for a sinus disability is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


